The State moves for rehearing upon the proposition that we were wrong in holding the charge of the trial court reversibly erroneous in that part of same relating to the law of accomplices. The charge is set out in our original opinion. There is no question raised in the motion concerning the correctness of our holding that the exception to the charge of the court below for its failure to instruct the jury that one accomplice can not corroborate another, should have been sustained. The authorities are too numerous upon the point to need citation. That being true, it would seem idle for us to write at length a dissertation upon the error of the charge of the court in telling the jury that they could not convict upon the testimony of accomplices alone unless they first believed their testimony true and that itconnected the defendant with the offense, and that they could not then convict the defendant upon the testimony of said accomplices unless they believed that there is other testimony in the case corroborative of the testimony of the accomplices tending to connect the accused with the offense. We have written so often and so many times on the error of a charge like this that it would seem as if we might be relieved from the necessity of writing further. In Schlesinger v. State, 50 S.W.2d 319, we held an identical charge like this erroneous. In the Spears case, 102 Tex.Crim. Rep., we called attention at length to defects in a similar charge. It would seem unnecessary to comment upon the defective character of a charge which told the jury they might convict upon the testimony of the accomplices if it "tended" to connect the defendant with the offense. No man can be convicted upon testimony which merely connects him with an offense. There must be testimony before the jury which, if believed, makes him guilty beyond a reasonable doubt of the commission of the offense. If the court in this or any *Page 287 
other case should tell the jury that they can not convict upon the testimony of an accomplice, or any number of accomplices, unless the testimony of said accomplices shows the defendant to be guilty, and that there can be no conviction even then unless there be other testimony beside that of the accomplices tending to connect the accused with the commission of the offense, and that in any case and in all cases the testimony must show the accused guilty beyond a reasonable doubt, this would be enough. To tell the jury that they can not convict upon the testimony of the accomplices "alone," as in the instant case, and then immediately proceed to say unless you believe there is other evidence corroborative of the accomplices tending to connect the accused, etc., is a direct contradiction of terms and must be confusing to the jury. We have so often said that the word "alone" has no business in such a charge, that it seems needless to repeat it. We went over the same ground in Stovall v. State, 104 Tex.Crim. Rep.; Standfield v. State, 84 Tex. Crim. 437, and Anderson v. State, 95 Tex.Crim. Rep..
The motion for rehearing by the State is overruled.
Overruled.